DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based
on applications filed in Japan on 28 December 2020, 28 December 2020 and
14 April 2021.  It is noted, however, that applicant has not filed certified copies of
the JP2020-219654, JP2020-219655, and JP2021-068376 applications as required
by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 21 December 2021
and 11 July 2022 are in compliance with the provisions of 37 CFR 1.97 and
37 CFR 1.98.  Accordingly, the information disclosure statements have been
considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 271 (shown once in each of FIGS. 11-14, and twice in FIG. 25).
b.	The drawings also fail to comply with 37 CFR 1.84(p)(5) because they do not include one or more reference characters mentioned in the description.  Note, for instance, “R” (disclosed as a “curvature radius” in lines 2-3 of paragraph [0225], line 3 of paragraph [0228], line 5 of paragraph [0324], lines 1-2 of paragraph [0328], and lines 6-7 of paragraph [0371]).
c.	FIG. 29 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2009/0155931) in view of Kim et al. (US 2009/0168238).
Ma et al. (US 2009/0155931) teach a ferroelectric recording medium (10, see FIGURE 1, for instance) including an electrode layer (300), and a ferroelectric recording layer (includes 400, for instance) formed in this order on a substrate (100), wherein the ferroelectric recording layer includes a ferroelectric layer (400), and a lattice constant of a material constituting the ferroelectric layer and a lattice constant of a material constituting the electrode layer or the substrate are lattice-matched within a range of ±10% (see paragraph [0056], for instance, i.e., “the lattice constants of the ferroelectric layer 400 and the underlying layer, such as the bottom electrode 300, are mismatched by 3.5-7.5%”) [as per claim 1]; wherein the ferroelectric layer is a single-crystal film (see paragraph [0069], for instance, i.e., “forming the ferroelectric layer 400 as a single-crystal film”) [as per claim 2]; wherein the ferroelectric recording layer (500, see FIGURE 2, for instance) includes the ferroelectric layer (400) and a paraelectric layer (350), the paraelectric layer (350) being disposed between the ferroelectric layer (400) and the electrode layer (300), and the paraelectric layer includes “high dielectric constant (k) dielectric material” (see paragraph [0097], for instance) [as per claim 7]; wherein a film thickness of the paraelectric layer is in a paraelectric layer film thickness range (as shown in FIGURE 2, for instance) [as per claim 9]; and wherein a film thickness of the paraelectric layer is in a paraelectric layer film thickness range (as shown in FIGURE 2, for instance), and a film thickness of the ferroelectric layer is 1 nm to 30 nm (see paragraph [0070], for instance, i.e., “the ferroelectric layer 400 has a thickness selected from a range of 4-20 nm”) [as per claim 10].
Ma et al. (US 2009/0155931), however, remain silent as to the ferroelectric recording medium further including “a protection layer” as per claims 1, 2, 7, 9 and 10, the high dielectric constant (k) dielectric material of the paraelectric layer being “selected from the group comprising oxide, nitride, carbide, boride, and silicide” as per claims 7, 9 and 10, the paraelectric layer film thickness range being “1 nm to 100 nm” as per claim 9, the paraelectric layer film thickness range being “1 nm to 30 nm” and “the film thickness of the paraelectric layer [being] equal to or less than the film thickness of the ferroelectric layer, and a difference between the film thickness of the paraelectric layer and the film thickness of the ferroelectric layer [being] equal to or less than 10 nm” as per claim 10.
Kim et al. (US 2009/0168238) teach a ferroelectric recording medium (10, see FIG. 2, for instance) further including a protection layer (205) in the same field of endeavor for the purpose of preventing damage to ferroelectric layer (202, see paragraph [0039], for instance).  Official notice is taken of the fact that at least an oxide is a notoriously old and well known high dielectric constant (k) dielectric material in the art.  Official notice is also taken of the fact that it is notoriously old and well known in the ferroelectric recording medium art to modify the parameters of ferroelectric recording medium layers during the course of routine optimization/experimentation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the ferroelectric recording medium of Ma et al. (US 2009/0155931) further include a protection layer as taught/suggested by Kim et al. (US 2009/0168238), the high dielectric constant (k) dielectric material of the paraelectric layer of Ma et al. (US 2009/0155931) be selected from the group comprising oxide, nitride, carbide, boride, and silicide, the paraelectric layer film thickness range of Ma et al. (US 2009/0155931) be 1 nm to 100 nm, the paraelectric layer film thickness range of Ma et al. (US 2009/0155931) be 1 nm to 30 nm and the film thickness of the paraelectric layer of Ma et al. (US 2009/0155931) be equal to or less than the film thickness of the ferroelectric layer, and a difference between the film thickness of the paraelectric layer and the film thickness of the ferroelectric layer be equal to or less than 10 nm.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the ferroelectric recording medium of Ma et al. (US 2009/0155931) further include a protection layer as taught/suggested by Kim et al. (US 2009/0168238) since such prevents damage to the ferroelectric layer.
One of ordinary skill in the art would have been motivated to have had the high dielectric constant (k) dielectric material of the paraelectric layer of Ma et al. (US 2009/0155931) be selected from the group comprising oxide, nitride, carbide, boride, and silicide since at least an oxide is a notoriously old and well known high dielectric constant (k) dielectric material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the paraelectric layer film thickness range of Ma et al. (US 2009/0155931) be 1 nm to 100 nm, the paraelectric layer film thickness range of Ma et al. (US 2009/0155931) be 1 nm to 30 nm and the film thickness of the paraelectric layer of Ma et al. (US 2009/0155931) be equal to or less than the film thickness of the ferroelectric layer, and a difference between the film thickness of the paraelectric layer and the film thickness of the ferroelectric layer be equal to or less than 10 nm since such ranges, absent any criticality (i.e., unobvious and/or unexpected result(s)), are generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameters set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2009/0155931) in view of Kim et al. (US 2009/0168238) as applied to claim 1 above, and further in view of Liu (US 2018/0366547).
Ma et al. (US 2009/0155931) in view of Kim et al. (US 2009/0168238) teach/ suggest the ferroelectric recording medium as detailed in paragraph 7, supra, further wherein Ma et al. (US 2009/0155931) additionally teach that the substrate includes silicon (see paragraph [0014], for instance, i.e., “the substrate 100 may include an elemental semiconductor, such as silicon”) [as per claims 4-6].
Ma et al. (US 2009/0155931), however, further remain silent as to “the ferroelectric layer includes hafnium oxide” as per claims 4-6, “wherein the ferroelectric layer includes a mixture including hafnium oxide and one or more additives selected from the group comprising silicon, aluminum, gadolinium, yttrium, lanthanum, and strontium, or a mixed crystal HfxZr1-xO2, where x is 0.3 to 0.6, including hafnium oxide and zirconium dioxide” as per claims 5 and 6, “wherein a content of the one or more additives is 1 atom% to 20 atom%” as per claim 6.
Liu (US 2018/0366547) teaches that hafnium oxide with a mixture of one or more additives selected from a group comprising of silicon, aluminum, gadolinium, yttrium, lanthanum, and strontium, with an additive content range from 2% to 10%, is a notoriously old and well known ferroelectric material (see paragraph [0060], for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the ferroelectric layer of Ma et al. (US 2009/0155931) include hafnium oxide, wherein the ferroelectric layer includes a mixture including hafnium oxide and one or more additives selected from the group comprising silicon, aluminum, gadolinium, yttrium, lanthanum, and strontium, or a mixed crystal HfxZr1-xO2, where x is 0.3 to 0.6, including hafnium oxide and zirconium dioxide, wherein a content of the one or more additives is 1 atom% to 20 atom%, as taught/suggested by Liu (US 2018/0366547).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the ferroelectric layer of Ma et al. (US 2009/0155931) include hafnium oxide, wherein the ferroelectric layer includes a mixture including hafnium oxide and one or more additives selected from the group comprising silicon, aluminum, gadolinium, yttrium, lanthanum, and strontium, or a mixed crystal HfxZr1-xO2, where x is 0.3 to 0.6, including hafnium oxide and zirconium dioxide, wherein a content of the one or more additives is 1 atom% to 20 atom%, as taught/suggested by Liu (US 2018/0366547), since hafnium oxide with a mixture of one or more additives selected from a group comprising of silicon, aluminum, gadolinium, yttrium, lanthanum, and strontium, with an additive content range from 2% to 10%, is a notoriously old and well known ferroelectric material, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2009/0155931) in view of Kim et al. (US 2009/0168238) as applied to claim 1 above, and further in view of Maeda et al. (US 2004/0105373).
Ma et al. (US 2009/0155931) in view of Kim et al. (US 2009/0168238) teach/ suggest the ferroelectric recording medium as detailed in paragraph 7, supra.
Ma et al. (US 2009/0155931), however, further remain silent as to the ferroelectric recording medium being a component of a “ferroelectric storage apparatus comprising… a conductive probe configured to write information to and read information from the ferroelectric recording medium; a probe slider configured to cause the conductive probe to travel by floating above a surface of the ferroelectric recording medium; a ferroelectric recording medium driving unit configured to rotate the ferroelectric recording medium; and a recording-and-reproduction signal processing unit configured to process a write signal and a read signal of information transmitted to and received from the conductive probe.”
Maeda et al. (US 2004/0105373) teach a ferroelectric recording medium (2, see paragraph [0069], for instance) being a component of a ferroelectric storage apparatus (see FIG. 2, for instance) comprising a conductive probe (22) configured to write information to and read information from the ferroelectric recording medium; a probe slider (includes 21, for instance) configured to cause the conductive probe to travel by floating above a surface of the ferroelectric recording medium (as shown in FIG. 2, for instance); a ferroelectric recording medium driving unit (see paragraph [0118], for instance, i.e., that which causes “the information recording medium 2… to rotate) configured to rotate the ferroelectric recording medium; and a recording-and-reproduction signal processing unit (includes 102 and 110, for instance) configured to process a write signal and a read signal of information transmitted to and received from the conductive probe in the same field of endeavor for the purpose of enabling data storage and retrieval.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the ferroelectric recording medium of Ma et al. (US 2009/0155931) be a component of a ferroelectric storage apparatus comprising a conductive probe configured to write information to and read information from the ferroelectric recording medium; a probe slider configured to cause the conductive probe to travel by floating above a surface of the ferroelectric recording medium; a ferroelectric recording medium driving unit configured to rotate the ferroelectric recording medium; and a recording-and-reproduction signal processing unit configured to process a write signal and a read signal of information transmitted to and received from the conductive probe as taught/suggested by Maeda et al. (US 2004/0105373).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the ferroelectric recording medium of Ma et al. (US 2009/0155931) be a component of a ferroelectric storage apparatus comprising a conductive probe configured to write information to and read information from the ferroelectric recording medium; a probe slider configured to cause the conductive probe to travel by floating above a surface of the ferroelectric recording medium; a ferroelectric recording medium driving unit configured to rotate the ferroelectric recording medium; and a recording-and-reproduction signal processing unit configured to process a write signal and a read signal of information transmitted to and received from the conductive probe as taught/suggested by Maeda et al. (US 2004/0105373) since such enables data storage and retrieval.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes the following:
a.	Rao et al. (US 2009/0021975), which teach a ferroelectric recording medium (102) with an electrode layer (108) and ferroelectric recording layer (110) having good lattice matching (see paragraph [0014], for instance);
b.	Kim et al. (US 2010/0002563), which teach a ferroelectric recording medium (102) with an electrode layer (103) and ferroelectric recording layer (120) having substantially matching lattice constants (see Abstract, for instance); and
c.	Shimizu et al. (WO 2016/031986), which teach a ferroelectric thin film “formed on a crystalline substrate and the crystal of the ferroelectric thin film and the crystal lattice mismatch of the crystalline substrate are within 10%” (see section (12) in paragraph [0010] of the English translation, for instance).

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688